Case: 13-13227    Date Filed: 09/11/2014   Page: 1 of 3


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                           Nos. 13-13227; 13-13236
                            Non-Argument Calendar
                          ________________________

                 D.C. Docket Nos. 1:11-cr-00522-WBH-LTW-1,
                         1:11-cr-00113-WBH-LTW-2


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

FREDERICK CADET,

                                                             Defendant-Appellant.

                          ________________________

                  Appeals from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (September 11, 2014)

Before HULL, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

      Frederick Cadet appeals his convictions for one count of passport fraud in

violation of 18 U.S.C. § 1542 and one count of making a false claim to United
                Case: 13-13227      Date Filed: 09/11/2014      Page: 2 of 3


States citizenship in violation of 18 U.S.C. § 911, brought in one criminal

proceeding, and one count of being a felon in possession of a firearm in violation

of 18 U.S.C. § 922(g)(1), brought in a second criminal proceeding.1 On appeal,

Cadet argues that the search of his residence was unconstitutional and that the

district court erred by denying his motion to suppress evidence that was seized

during the search.

       The government argues that the district court’s denial of Cadet’s motion to

suppress is not reviewable because Cadet entered an unconditional guilty plea. We

review de novo whether a defendant’s guilty plea waives his right to appeal the

denial of a motion to suppress. See United States v. Patti, 337 F.3d 1317, 1320 &

n.4 (11th Cir. 2003).

       “‘A defendant’s [unconditional] plea of guilty, made knowingly, voluntarily,

and with the benefit of competent counsel, waives all non-jurisdictional defects in

that defendant’s court proceedings.” United States v. Pierre, 120 F.3d 1153, 1155

(11th Cir. 1997) (alteration in original) (quoting United States v. Yunis, 723 F.2d

795, 796 (11th Cir. 1984)). A district court’s erroneous refusal to suppress




1
 These appeals were administratively consolidated on November 21, 2013. They arise from two
separate criminal proceedings, with separate indictments, that were consolidated into a single
proceeding by the district court.

                                              2
                Case: 13-13227       Date Filed: 09/11/2014       Page: 3 of 3


evidence is a non-jurisdictional defect. See United States v. McCoy, 477 F.2d 550,

551 (5th Cir. 1973) (per curiam). 2

       A defendant who wishes to preserve appellate review of a non-
       jurisdictional defect while at the same time pleading guilty can do so
       only by entering a “conditional plea” in accordance with
       Fed.R.Crim.P. 11(a)(2). The conditional plea must be in writing and
       must be consented to by the court and by the government.

Pierre, 120 F.3d at 1155 (footnote omitted).

       Cadet does not dispute that he knowingly and voluntarily entered a guilty

plea. He does not argue that he lacked the benefit of competent counsel. He does

not argue that he has preserved appellate review of any non-jurisdictional issues by

entering a conditional plea in accordance with Rule 11(a)(2). Upon review of the

record and consideration of the parties’ briefs, we therefore affirm on the ground

that Cadet has waived any challenge to the district court’s denial of his motion to

suppress. We do not reach the merits of Cadet’s challenge.

       AFFIRMED.




2
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), we adopted as
binding precedent all decisions of the former Fifth Circuit handed down prior to October 1, 1981.

                                               3